Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/03/2022.  Claims 10-29 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 which recites the method for transmitting an input series of symbols over an optical transmission link as a digitized output signal, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method executed by a processor in operable communication with the optical transmission link, and the input series of symbols having a first Gaussian distribution of symbol amplitude values, the method comprising the steps of: digitizing the input series of symbols into a digitized series of symbols having a second Gaussian distribution different from the first Gaussian distribution, wherein the digitized series of symbols includes (i) a first symbol having a first symbol amplitude value, and (ii) a second symbol having a second symbol amplitude value greater than the first symbol amplitude value; the second symbol to the first symbol-and the first symbol to the second symbol to generate a mapped signal; and modulating the mapped signal into the digitized output signal for transmission over the optical transmission link.
The prior art of record, also does not teach or suggest the mapping unit for an optical transmission link as recited in claim 21 for the same reason as stated for claim 10 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.